Title: Plan of Attack on New York, November 1780
From: Washington, George
To: 


                        
                            
                                November 1780
                            
                        
                        1st The morning of the 5th of December may be fixed upon for the Surprise. The Moon changes at 4 Oclock the
                            preceeding Evening, when the Nights will be dark and perhaps Rainy, which will favor the attempt. It will be high Water at
                            the Post at 11 Oclock at Night.
                        2d—The first Jersey & second York Regiments to be named as the relief for the Light Infantry on the Lines;
                            but whether these or the light Infantry had best be the operating Troops merits consideration as there are reasons in
                            favor of each.
                        3d—Some other Regiment—a strong one—should March undr the pretext of relieving Hazens Regiment & Pompton
                            & the Clove.
                        4th—Hazens Regiment to March to Suffrans on the 3d of Decemr—Halt—& meet the relieving Regiment there the
                            4th—And orders in the Afternoon to proceed immediately to Dobbs’s ferry—whether it will be necessary to cover this
                            movement under an idea of danger to the Post, or assign no reason for it may be considered hereaftr.
                        5th—Upon the Signal which is to announce success, they are instantly to cross the River, & march by
                            Companies or Battns according to Circumstances, to re inforce the successful Troops.
                        6th—If the Enemy should be in posillegiblen of the passes to the Island—illegible hill—Kings
                            bridge and illegible of them should be forced & the Communication with the Country opened, for the
                            purpose of receiving succours, or securing a retreat, in case of need.
                        7th—The Jersey & York Regiments will proceed by Water from the Boat Landing (or Mouth of Murderers Ck) on
                            the 2d (of Decr). They will that day, reach the Mouth of Peekskill—upper side—where the light Infantry, if they are to be
                            the operating Troops, are to meet them & to embark at Dusk; and to proceed (first making a shew of coming up the River,
                            till they have gained the West Shore) by the Posts at Kings Ferry, eluding if possible the Sentries there. If on the
                            other hand, the two Regiments above mentioned are prefered they may halt on the Island below Fort Montgomery till Night,
                            & then slip down—In either case, they are to keep the middle of the River till they pass the Houses at the Dock below
                            Noyels, & then hug the Jersey shore close till they get below the Landing a little above the Beacon at the Verdrietgue
                            hook—which is nearly opposite to Tellers point—there they are to conceal themselves without Fire or smoke all the
                            succeeding day—to wit the 3d—The Boats are to be so concealed by Bushes, as that they may not be discovered.
                        8th—Here the Corps should be perfectly organized—the Commands properly assigned—& each officer have an
                            exact Roll of the Men under his care—which Roll he is to examine every hour to see that they are all present—A close Chain
                            of Sentries is to be formed, & no man under any pretence whatever to go beyond them—After dark, they are again to
                            proceed silently in the middle of the River till they pass Dobbss ferry & the Sentries at that place & then keep
                            close under the Jersey Shore till they come to the Vineyd where they are to lye concealed all day (the 4th) using the same
                            precautions as before.
                        9th—Here, a little before Night, the whole plan may be disclosed to the Officers—to such at least as ought
                            to be acquainted with it—the part of each assigned—& over & over again impressed—in a word they should (those who are
                            principles in the execution) have their orders in writing that there may be no misconception of them—They should be
                            exhorted to coolness, firmness, intripidity & Silence. they should be told that attempts to surprize scarcely ever fail
                            of success but from misconception of orders, blunders in the execution—or want of courage. that the enterprise they are
                            going upon will be most brilliant & important—or disgraceful & ruinous, from the manner of its execution.
                        10th—In the afternoon of the 4th—or rather at dusk—the Regiments, or light Infantry at Peekskill (as the
                            case may be) & those at the Boston Hutts, are to commence their March along the River Road to Kingsbridge—Sheldons
                            Legion & Camfields Corps are to do the same. the Connecticut Regts at West point are to begin to cross—& the Troops
                            from the Cantonment of New Windsor put in motion by Land & Water to give the most instantaneous suppt in case of
                            success.
                        11th—As it will take the Troops who are designated for the enterprise two days & 3 Nights to get from
                            Peekskill to the object of attack, during which time, in spite of every precaution, their passage down the River will be
                            known—it is a question worthy of consideration whether waylaying the Roads during that space, to intercept all kind of
                            communication & intelligence is most likely to prevent, or create suspicion of some movements going forward—If the
                            enemys spies of which we may presume they are not without in our Army—or the disaffected people get notice of a body of
                            Men going down in a concealed manner, the presumption is that they will give notice of it, thought they may be ignorant of
                            the real design. If to avoid this we attempt to shut the avenues, the time which parties must be employed in this
                            business, & the very near position taken to do it effectually, are alone sufficient to give an
                            alarm, admitting (which is hardly to be expected) that every possible vigilence is used, & no desertion takes place.
                        The Plan for Surprising the Posts at Kings-bridge
                        12th—As the good or ill success of Surprises depends less upon number’s than on the composition of Troops—and
                            upon a well concerted plan; & the secrecy, decision & spirit of its execution. I prefer a small number to a large one,
                            because it is more manageable in the Night & less liable to confusion. In either case however every Actor shd know
                            precisely the part he is to perform—more especially in combined attacks, where a failure in point of time may disconcert
                            & ruin the whole.
                        13th—As it is more than probable that the enemy have guards at all the good Landing places in the vicinity of
                            their Works, I should think for that & other reasons it would be best to (keep on the West side of the River and) pass
                            them all; and go to some obscure place opposite to the White House & land under the high banks opposite to it.
                        14th—There are three capitol Works which should be attacked—indeed a fourth that is essential; the principal
                            one is Laurel hill, or Fort George. the next is Fort Knyphausen (formerly Fort Washington)—the third Fort Tryon (north of
                            Fort Knyphausen on the same height)—& the 4th either Fort Charles, No. 8, or the Redoubt on Cox’s hill in order that a
                            communication may be opened with the Country to admit succour or to secure a Retreat in case of need.
                        15th—The Troops should be form’d for, & the Officers instructed in these several Attacks the afternoon
                            preceeding the Morning intended for the Surprise—As you cannot count upon more than 6 or 700 Men, either in the Regiments
                            before named, or light Infantry, I think the following disposition, or as near it as companies will bring them the best
                            that can be made—viz.—200 for Fort George—150 for Fort Knyphausen—& 50 for Fort Tryon with a proportion of Artillery Men to
                            each. The remainder to compose a reserve for the purpose of supporting—bringing off—or making prisoners of the Runaways
                            as the case may be.
                        16th—The Troops being thrown in to commands as above the afternoon before will embark—proceed—& Land in the
                            following Ordr—The Command for Fort George First, That for Fort Knyphausen Second—Fort Tryon third—and the reserve last.
                            They should be preceeded by a Vanguard taken from the three attacking parties—& composed of faithful Men, & intripid
                            Soldiers under very intelligent Officers—These are to Land first, &  post a chain of Sentinals around the place of
                            debarkation who shall have positive orders to suffer no Man under any pretence whatever to pass them, till the column
                            moves—they will then advance a little way a head of it, but in full view—a small distance advanced of these again two
                            or three shrewd bold Men should March to decoy or sieze any person, or persons they meet with and send them back with
                            intelligence & for Guides.
                        17th—The whole will March in one column to the place of seperation, but to be distinctly told off for the
                            respective Attacks; so that the column may divide without noize, confusion or delay at the place appointed. Officers are
                            to be particularly attentive that no Man quits his Rank. with a view either to skulk or desert.
                        18th—When the Column divides the Vanguard will divide also & precede the detachments they respectively
                            belong to—each performing what the whole did before—The front, or right column intended for the attack of Fort George
                            shou’d have time given it, first because the distance it will have to go is greater than to Fort Knyphausen to & by
                            which both the others must go as the one for Fort Tryon must pass Fort Knyphausen, and secondly, because being of the
                            greatest importance the others are secondary objects & must yield to it.
                        19th—The Plan or sketch which accompanies this with the explanations will give a more perfect idea of the
                            place of debarkation—the Road—the Houses—the March of the Column—the seperation of it, first by the detachment that
                            goes to Fort George—and afterwards of the other two, for the Forts Knyphausen and Tryon.
                        20th—If these attacks, should be successful, not a moment should be lost in endeavouring (which may be
                            attempted by stratagem under the idea of relief) to seize one or more of the upper posts or No. 8 that the Communication
                            may be opened for the succours which are ordered.
                        21st—The Artillery Men should be provided with Rockets—one of which & no more, should be fired from every
                            work that is possessed. Besides these, after the conflict is over and order restored, Cannon as a further signal should be
                            fired distinctly & at regular Intervals to announce what Works are captured. Eight shall be the signal for possession of
                            Fort George—four for Fort Knyphausen—two for Fort Tryon—and one   of the others—These at an
                            interval of ten minutes between each—that is between the Eight, the four &ca.—And if all the Works are carried—or the three principal ones & either of the smaller ones—as a further signal of confirmation, half an hour after
                            thirteen Cannon are to fired. And American colours or some other devise fixed on the Parapets as information to the Troops
                            who are coming as a support that they may not precipitate themselves into danger unnecessarily.
                        22d—Fort George or Laurel hill, is of great importance, because this with number Eight, secures a
                            communication between the Island & the Country. without it, it would be dangerous to attempt holding the others if we
                            should possess them—consequently they should be damaged as much possible & evacuated—bringing of the Garrisons if
                            captured.
                        Scaling Ladders may be absolutely necessary, but how they are to be provided without creating suspicious is
                            not easy to devise. 
                        Dark Lanthorns will be wanted.
                        Hatchets or Axes will also be required.
                        Muffled Oars—or materials for Muffling them.
                        Paper for Cockades to distinguish our own Troops, from those of the Enemy must be provided.
                        Provision & Spirits to be taken care of.
                        Surgeons of the Corps to attend them.
                        Field Artillery—& spare Ammunition to go down with the covering Troops.
                        Watch Word.
                    